Title: To George Washington from I. Sailly, 4 June 1784
From: Sailly, I.
To: Washington, George

 

Philadelphia—4th June—84

Fully acquainted with the value of your Excellency’s protection, in a Country, indebted to him for it’s freedom; I was anxious before my departure from France, to procure an introduction to you—The Marquiss la Fayette entered into my views, and gave me the letter wc. accompanies this —It is my design to procure uncultivated lands well loaded with wood, & intersected with rivulets and streams, and fix an establishment there, with many reputable families from France and Germany; and turn it to account, either by building forges & glass-houses, or attending to agriculture; and in short every thing that the situation of the place will permit—I have been informed that you have a great quantity of such lands in the back parts of the Country. If your Excellency has not yet disposed of them, and any part should suit me, I would be glad to treat with you for them; persuaded that no one is so able, and so disposed to encourage the settlement of honest, and industrious families, who will contribute to render the commearce of America flourishing by their various fabricks—If you shall condescend to honor me with an answer, be pleased to direct it to the care of Mr Bache Director of the Bank at Philadelphia —at all events, I claim your protection—I have the honor to be with the most profound respect, Your Excellency’s very Hble & Obent servt

I. Sailly

